Citation Nr: 0723163	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-18 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
deviated nasal septum, post-operative, for the appeal period 
extending from January 2, 2003, to January 8, 2004.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of a deviated nasal septum, post-operative, for the 
appeal period extending from January 9, 2004, forward; to 
include consideration of whether a separate evaluation is 
warranted for sinusitis.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from December 1961 to 
December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  That rating decision denied a 
compensable evaluation for residuals of a deviated septum.  
Subsequently, a 10 percent evaluation was assigned, effective 
from January 9, 2004.   

The veteran testified at a travel Board hearing held before 
the undersigned Veterans Law Judge in March 2007.  A 
transcript of the testimony is in the claims file.


FINDINGS OF FACT

1.  From January 2, 2003, to January 8, 2004, the veteran's 
service-connected postoperative residuals of a nasal fracture 
were not shown to be manifested by 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side; nor was sinusitis diagnosed during that time.

2.  From January 9, 2004, forward, the veteran's service-
connected postoperative residuals of a nasal fracture are 
manifested by symptoms consistent with 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.

3.  From January 5, 2006, forward, the evidence reflects that 
the veteran has experienced symptoms diagnosed as sinusitis, 
which has been etiologically related to his service-connected 
deviated septum and which are most closely manifested by one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.

4.  From January 5, 2006, forward, the evidence fails to show 
that the veteran's sinusitis is characterized by three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.


CONCLUSIONS OF LAW

1.  For the appeal period extending from January 2, 2003, to 
January 8, 2004, the criteria for entitlement to a 
compensable disability evaluation for the veteran's service-
connected postoperative residuals of a nasal fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6502 (2006).

2.  For the appeal period extending from January 9, 2004, 
forward, the criteria for entitlement to an evaluation in 
excess of 10 percent for the veteran's service-connected 
postoperative residuals of a nasal fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (2006).

3.  The criteria for entitlement to a separate evaluation for 
sinusitis, evaluated as 10 percent disabling, from January 5, 
2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6514 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO sent a letter to the veteran in March 2005 which asked 
him to submit certain information, and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claim.  The letter informed him 
what evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the veteran what he 
needed to show to substantiate his increased rating claim.  

In the present appeal, although the VA notification letter 
was not provided to the veteran until after the initial 
rating decisions, the Board finds that, under the facts of 
this case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate the claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, the 
veteran has been provided with several opportunities to 
submit evidence and argument in support of his claim.  

Likewise, through rating actions, the Statement of the Case 
and Supplemental Statements of the Case, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating 
and the type of evidence necessary to establish a disability 
rating or for effective dates for the disabilities on appeal.  
When considering the notification letters, the rating 
decisions on appeal, and the SOC as a whole, the Board finds 
that the veteran and the veteran's representative were aware 
of the evidence required to substantiate his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Inasmuch as adequate notice was provided to 
the veteran on these elements, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In the present appeal, elements 1-3 are 
immaterial as to the increased rating claim and as for 
elements 4 and 5, the veteran was provided with notice 
informing him of the type of evidence necessary to establish 
a disability rating and information relating to the 
assignment of an effective date for the disability claimed by 
virtue of correspondence from VA dated in March 2006.  In 
view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to the claims.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard, the Board notes that the 
record contains the following pertinent records: service 
medical records, VA and private treatment records and VA 
examination reports.  Following a travel Board hearing of 
March 2007, additional evidence was submitted for the record 
accompanied by a waiver.  The veteran has not alleged that 
there are any other outstanding medical records or pertinent 
evidence.  The veteran requested that another VA examination 
be afforded for him, claiming that the most recent VA 
examination of September 2006 was inadequate.  Having 
reviewed that examination report, the Board believes that it 
is adequately detailed for rating purposes and that no 
further VA examination is necessary.  Accordingly, the Board 
is satisfied that the duty to assist has been met.  38 
U.S.C.A. § 5103A.

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Given the actual notices to the 
veteran of the VCAA, the veteran's statements of record, and 
the development of the evidence, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Moreover, in light of the favorable determination in this 
case, the Board finds that if there is any defect in the 
notice or timing of the notice to the veteran of the 
provisions of the VCAA, that defect has not resulted in any 
prejudice to the veteran.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Factual Background

The service medical records reflect that the veteran 
sustained a broken nose in October 1963.  X-ray films 
revealed a comminuted nasal bone fracture.  

By rating action of May 2001, the RO granted service 
connection for post-traumatic deviated nasal septum and 
assigned a non-compensable evaluation, effective from April 
2000.

On January 2, 2003, the veteran filed a claim for an 
increased evaluation for his residuals of a deviated septum.

The record contains a private medical statement of Dr. T. 
dated in February 2003.  Dr. T. evaluated the veteran for 
nasal obstruction and the clinical findings revealed only a 
mild septal deviation and mild to moderate turbinate 
hypertrophy.  Nasal obstruction due to probable 
disarticulation of the upper lateral cartilage from the nasal 
dorsum due to the nasal fracture was noted.  

A VA examination of the nose was conducted in May 2003.  The 
veteran complained of some obstruction in the left nostril.  
He reported that he had been treated occasionally for 
sinusitis with occasional headaches, relived by Tylenol.  On 
physical examination, no nasal obstruction was evident in 
either nostril, but there was less air movement through the 
right nostril.  There was some tenderness of the left 
maxillary sinus area.  No purulent drainage or crusting was 
noted.  Paranasal sinuses were clear.  Diagnoses of a history 
of a nasal bone fracture in 1964, and restricted air movement 
through the right nostril with no obvious nasal obstruction, 
were made.

VA records show that the veteran was seen for complaints 
including clogged sinuses in August 2004.  There were no 
clinical physical examination findings related to the sinuses 
made at that time and the diagnoses included sinus problems.  

A VA examination of the nose was conducted in March 2005.  
The veteran indicated that following the broken nose in 
service, he had experienced breathing problems which he 
thought were episodes of sinusitis, accompanied by purulent 
drainage.  The report stated that the veteran had undergone 
rhinoplasty in February 2005, followed by post-operative 
discomfort in the left maxillary sinus area.  The veteran 
complained of nasal obstruction with swelling and difficulty 
breathing.  Physical examination revealed nasal congestion of 
the nostrils with tenderness of the left maxillary sinus 
area.  X-ray films revealed no deviated septum with open 
sinuses.  An impression of deviated nasal septum, service 
connected, status post rhinoplasty and septoplasty in 
February 2005, with persistent nasal obstruction. 

The veteran was seen by the VA ear nose and throat (ENT) 
clinic in April 2005, at which time it was noted that 
breathing had improved but that the left side was not as open 
as the veteran would like.  It was reported that there was no 
purulence and mild tenderness.  The veteran was to be 
followed up in 2 to 3 months.  The veteran was seen for 
complaints of nasal obstruction in September 2005.  An 
assessment of nasal valve collapse leading to nasal valve 
obstruction was made.  A plan for additional surgery was 
made.  The veteran underwent revision of endonasal batten 
grafting in December 2005.  VA post surgical records show 
that the veteran was seen in late December 2005 at which time 
it was reported that he was doing well, but had significant 
pain behind the left eye.  Saline nose spray was continued.  

When seen by ENT in January 2006, there was some mild 
swelling of the superior septum on the left side, described 
as very painful.  There was no evidence of purulence or sinus 
drainage.  Later in January 2006, the veteran complained of 
nasal congestion with mild swelling and less tenderness.  
There was no evidence of purulence or sinus drainage.  

By rating action of February 2006, a 10 percent evaluation 
for postoperative deviated nasal septum was granted, 
effective from January 9, 2004.

When seen in February 2006, the veteran reported that he was 
still having problems with his sinuses.  He indicated that 
post-surgery he was better, but still symptomatic.  An ENT 
note dated in February 2006 revealed that the veteran had 
been on Cipro and was feeling better with decreased nasal 
pain and breathing through the nose.  There was no evidence 
of purulence.  In March 2006, the veteran was seen for 
complaints including headaches, pain and pressure over the 
frontal sinus area, and drainage.  It was noted that the 
veteran had tried steroids with no effect.  Assessments 
included status post septoplasty/rhinoplasty with cartilage 
grafts for nasal valve defects with continued problems of 
nasal congestion and sinus pain, and chronic rhinosinusitis.  

A VA examination of the nose was conducted in September 2006.  
The veteran reported that he was breathing through his nose, 
improved since surgery.  It was noted that he was using an 
inhaler.  He reported having chronic sinusitis, approximately 
3 times a day, described as moderately severe and with pain.  
He reported needed bed rest once every two to three months 
due to sinus headaches.  Physical examination showed that the 
veteran could breathe through each nostril with occlusion of 
the opposite nostril and the mouth closed.  There was some 
mild erythema along the nasal septum bilaterally.  There was 
tenderness over the left maxillary sinus area, but not over 
the right side.  The examiner concluded that the veteran was 
able to breathe through both nostrils with no occlusion.  

The veteran presented testimony at a travel Board hearing 
held in March 2007.  The veteran mentioned that he had been 
using nasal spray and medications for his sinus problems.  He 
testified that in the morning, the nose was clogged and he 
experienced sinus headaches.  At the hearing the veteran 
requested that the record be left open to provide additional 
evidence.  

Subsequently, a VA medical statement dated in April 2007 was 
added to the record, indicating that the veteran had received 
treatment for his deviated septum/sinus related problems 
since 2003.  It was noted that during 2006, he had been seen 
12 times for appointments or testing related to sinusitis.  
The doctor reported that the veteran was having on-going 
problems even after 2 surgeries.  It was reported that the 
veteran was seen in March 2007 for recurrent sinusitis and 
that antibiotics were prescribed.  Also referenced was a 
March 2007 ENT report which indicated that the veteran 
continued to have intermittent rhinorrhea and fascial pain.  
The doctor indicated that the veteran's chronic sinusitis was 
going to be an on-going problem.  

Also submitted for the record were VA ENT records dated in 
May 2007, which show that the veteran was seen for a follow-
up for sinusitis and nasal obstruction.  It was noted that a 
course of Augmentin had improved his sinus infection symptoms 
substantially.  A long history of chronic sinus pain was 
documented.  Pain around the eyes and frontal sinuses was 
reported.  Chronic sinusitis was assessed.  

Legal Analysis

At the outset, it is noted that the Board has reviewed all of 
the evidence in the veteran's claims file, with an emphasis 
on the medical evidence for the rating period on appeal.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record. Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board has summarized the relevant 
evidence, and the Board's analysis herein will primarily 
focus on what the evidence shows, or fails to show.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  Separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(2004).  Although the regulations do not give past medical 
reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Powell v. West, 13 Vet. 
App. 31, 35 (1999).

This case involves staged ratings assigned during the appeal 
period of this case extending from January 2, 2003 to the 
present time.  In this case, service connection for post-
operative residuals of a deviated nasal septum was initially 
granted in an unappealed rating decision of May 2001.  At 
that time a non-compensable evaluation was assigned from, 
April 18, 2000, the date of the original claim for 
compensation.  Subsequently, the veteran filed a claim for an 
increased rating for residuals of a deviated septum on 
January 2, 2003.  Ultimately, in a February 2006 rating 
decision, an evaluation of 10 percent was granted effective 
from January 9, 2004, but not for the entirety of the appeal 
period which began on January 2, 2003.  The RO reasoned that 
records dated prior to January 9, 2004, did not show the 
degrees of obstruction to warrant an earlier effective date 
for a compensable evaluation.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
dated entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Except as otherwise provided, 
the effective date of an award of an increase shall be the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).

Accordingly, the veteran maintains in effect that that the 
service-connected postoperative residuals of a deviated 
septum warrant a compensable evaluation from January 2, 2003 
to January 8, 2004; and an evaluation in excess of 10 percent 
from January 9, 2004, forward, essentially also maintaining 
that a separate evaluation is warranted for sinusitis.  

The veteran's service-connected postoperative residuals of a 
nasal fracture are evaluated under the provisions of 
Diagnostic Code 6502. 38 C.F.R. § 4.97.  Under Diagnostic 
Code 6502, a 10 percent evaluation is warranted for deviation 
of the nasal septum due to trauma with 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  38 C.F.R. § 4.97, Diagnostic Code 6502. Ten 
percent is the only and maximum evaluation available under 
Diagnostic Code 6502.  Id.

Other applicable codes include Diagnostic Code 6514, used for 
the evaluation of sinusitis.  38 C.F.R. § 4.97, Code 6514.  
Sinusitis is rated according to a general rating formula.  A 
50 percent rating is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A 30 percent rating is warranted where there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 10 percent rating is 
warranted where there are one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 
noncompensable rating is warranted where sinusitis is 
detected by x-ray only.  Note:  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510 through 
6514.

Evaluating the claim based on evidence dated prior to January 
9, 2004, Diagnostic Code 6502 is unambiguous, and the veteran 
simply does not meet the criteria for a 10 percent evaluation 
under it.  Prior to that time, there was no clinical evidence 
presented documenting 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
Thus, for the portion of the appeal period extending from 
January 2, 2003 to January 8, 2004, a compensable evaluation 
is not warranted for the veteran's service-connected post-
operative residuals of a nasal fracture.  See 38 C.F.R. § 
4.31 (where the Rating Schedule does not provide for a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met).  
Similarly, there was no diagnosis of sinusitis made during 
that time.  

As evaluated from January 9, 2004, forward, the veteran 
already is in receipt of a 10 percent rating, which is the 
highest rating available under Code 6502.  Accordingly, the 
question is whether a separate evaluation for sinusitis is 
warranted under Code 6514.  Records dated in 2004 and 2005 do 
not contain a diagnosis of sinusitis, or an opinion 
etiologically relating sinusitis (or symptoms thereof) to the 
veteran's service-connected deviated septum.  

However, the Board notes that VA medical records dated from 
January 5, 2006 forward, document symptoms of sinusitis, such 
as pain, headaches, tenderness and discharge.  Rhinosinusitis 
is diagnosed as shown in VA records dated in March 2006.  
Significantly, the record contains an April 2007 VA medical 
opinion, which both establishes that the veteran has had 
symptomatic sinusitis since 2006 and which at least suggested 
that this condition was etiologically related to the 
veteran's deviated septum.  The VA doctor noted that during 
2006, the veteran had been seen 12 times for appointments or 
testing related to sinusitis.  The doctor reported that the 
veteran was having on-going problems (such as sinusitis) even 
after 2 surgeries.  It was reported that the veteran was seen 
in March 2007 for recurrent sinusitis and that antibiotics 
were prescribed.  Also referenced was a March 2007 ENT report 
which indicated that the veteran continued to have 
intermittent rhinorrhea and fascial pain.  The doctor 
indicated that the veteran's chronic sinusitis was going to 
be an on-going problem

At this point, the records dated from January 5, 2006, 
forward are most consistent with the assignment of a separate 
10 percent rating for sinusitis.  The records do not actually 
document any incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment.  However, the records are consistent with a 
showing of three to six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  The Board is not able to locate more 
than 6 medical entries dated during 2006 and 2007 diagnosing 
sinusitis, with related symptoms of headaches, pain, and 
purulent discharge or crusting headaches, pain, and purulent 
discharge or crusting.  Moreover, there was no diagnosis of 
sinusitis made upon VA examination of September 2006.  
Accordingly, an evaluation in excess of 10 percent is not 
warranted for sinusitis.  

Consistent with the provisions governing effective dates for 
increased rating claims, found at 38 C.F.R. § 3.400(o)(1), a 
separate 10 percent evaluation for sinusitis as evaluated 
under Code 6514, is warranted from January 5, 2006, the date 
entitlement arose, and to this extent the appeal is granted.  

The evidence discussed above does not suggest that the 
service-connected postoperative residuals of a nasal fracture 
with related sinusitis presents such an exception or unusual 
disability picture as to render impractical the application 
of the regular schedular standards, so as to warrant the 
assignment of a extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) (2006).  For example, this disorder has not 
required frequent periods of hospitalization, nor has it been 
shown by the evidence of record to markedly interfere with 
employment.

ORDER

Entitlement to a compensable evaluation for residuals of a 
deviated nasal septum, post-operative, for the appeal period 
extending from January 2, 2003, to January 8, 2004, is 
denied.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of a deviated nasal septum, post-operative, for the 
appeal period extending from January 9, 2004, forward; to 
include consideration of whether a separate evaluation is 
warranted for sinusitis, is denied.  

Entitlement to a separate 10 percent evaluation for 
sinusitis, effective from January 5, 2006, is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


